Exhibit 10.73

 

LOGO [g327815g0224123154139.jpg]    

***Text Omitted and Filed Separately

with the Securities and Exchange Commission.

Confidential Treatment Requested

Under 17 C.F.R. Sections 200.80(b)(4)

and 240.24b-2.

 

October 13, 2016

David A. Happel

CONFIDENTIAL

Dear Mr. Happel,

As you are aware, on September 12, 2016, Raptor Pharmaceutical Corp. (the
“Company”) entered into a definitive agreement to be acquired by Horizon Pharma
plc. (“Parent”). We expect the acquisition to close by the end of October of
this year (the date the acquisition closes, the “Closing”).

We are committed to a seamless and smooth transition and in order to promote
these goals, we have adopted a transition services program pursuant to which you
are eligible to earn a retention bonus for your continued service from the
Closing through December 31, 2016 ( or earlier termination by the Company or
Horizon without Cause), subject to certain conditions described in more detail
below. As a participant in the program, you will be eligible to earn and receive
an amount equal to $128,000 (the “2016 Retention Bonus”), less any applicable
state, federal and local income taxes as well as any applicable employment or
excise taxes, subject to your continued employment with the Company through
December 31, 2016 (or earlier termination by the Company or Horizon without
Cause) and your compliance with the terms of this letter agreement.

As a condition to your participation in this program and eligibility to earn the
2016 Retention Bonus and in consideration therewith, you hereby expressly waive
any right that you may have to be paid the target amount of your 2016
performance bonus under the Company’s 2016 bonus program at the Closing. You
will instead have the opportunity to earn a 2016 performance bonus under the
Company’s 2016 bonus program (the “2016 Performance Bonus”) subject to your
continued employment with the Company through December 31, 2016 (or earlier
termination by the Company or Horizon without Cause) and your compliance with
the terms of this letter agreement. If earned, the amount of your 2016
Performance Bonus awarded to you will be equal to the lesser of: (i) your target
2016 bonus amount, and (ii) the amount of 2016 bonus determined pursuant to the
applicable performance criteria previously established for the Company’s 2016
bonus program for you, as specified on the attached Exhibit A, based on the
actual performance levels attained through December 31, 2016, as determined by
Parent in its sole discretion. In no event will you be eligible to earn more
than your target 2016 bonus amount as specified on the attached Exhibit A.
Parent’s determination of your actual 2016 Performance Bonus amount awarded to
you will be final and binding. Your 2016 Performance Bonus will be paid to you
less any applicable state, federal and local income taxes as well as any
applicable employment or excise taxes.

 

1



--------------------------------------------------------------------------------

If you satisfy this continued service requirement through December 31 , 2016
(the “2016 Transition Period End Date”) or are earlier terminated by the Company
or Horizon without Cause, and comply with the terms of this letter agreement,
your 2016 Retention Bonus will be payable in a lump-sum on the first regular
payroll in January 2017. If you satisfy this continued service requirement
through the 2016 Transition Period End Date or are earlier terminated by the
Company or Horizon without Cause, and comply with the terms of this letter
agreement, your 2016 Performance Bonus will be payable in a lump-sum as soon as
practicable following the determination by Parent’ of the applicable level of
attainment of the performance goals, but in no event will be paid later than
March 15, 2017.

We have also adopted an additional transition services bonus program pursuant to
which you are eligible to earn an additional bonus for your continued service
from January 1, 2017 through May 15, 2017 (the “2017 Transition Period End
Date”), subject to certain conditions described in more detail below. As a
participant in this program, you will be eligible to earn and receive an
additional amount equal to $335,000 (the “2017 Retention Bonus”), less any
applicable state, federal and local income taxes as well as any applicable
employment or excise taxes, subject to your continued employment with the
Company through the 2017 Transition Period End Date or earlier termination by
the Company or Horizon without Cause and your compliance with the terms of this
letter agreement. If earned, your 2017 Retention Bonus will be paid to you in a
single lump sum on the first regular payroll following the 2017 Transition
Period End Date. You will not be eligible to receive the 2017 Retention Bonus if
your employment terminates prior to the 2017 Transition Period End Date due to
your resignation for any reason, death or disability (within the meaning of
Section 22(e) of the Code).

The period from the Closing through the 2017 Transition Period End Date (or, if
earlier, the date of your termination by the Company or Horizon without Cause)
is the “Transition Period.” During the Transition Period you shall continue to
provide services in your area of expertise and responsibility including as
related to the following goals: assisting with the Quinsair launch in Canada and
preparation for U.S. and assisting in Procysbi and Quinsair commercial
transition outside the U.S. and Procybi in the U.S. (your “Responsibilities”).
You agree to continue to devote your best efforts and substantially all of your
business time and attention to the business of the Company during this period
and keep the Company regularly apprised of your activities in order to
facilitate this process.

If, after the Closing but prior to the 2017 Transition Period End Date, (1) your
employment with the Company is terminated by the Company or Horizon for reasons
other than for Cause, or (2) the Company or Horizon provides you with written
direction not to devote all of your business time and attention to the business
of the Company during this period, then if any payment or benefit you receive in
connection with the acquisition or otherwise (“Payment”) would (A) constitute a
“parachute payment” within the meaning of Section 280G of the Code, and (B) as
such, is subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then the Company shall pay to you an additional cash amount (the
“Gross-Up Payment”) with respect to each such Payment. The amount of each
Gross-Up Payment shall be sufficient that, after paying (A) any Excise Tax on
the Payment, (B) any federal, state or local income or employment taxes and
Excise Tax on the Gross-Up Payment, and (C) any interest and penalties imposed
in respect of the Excise Tax, you will retain an amount equal to the full amount
of the Payment. Any Gross-Up Payment, as determined in accordance with this
letter agreement, shall be paid by the Company to you at the same time
withholding taxes for the related excise tax is due. You will not be eligible to
receive the Gross-Up

 

2



--------------------------------------------------------------------------------

Payment if your employment terminates prior to the 2017 Transition Period End
Date due to your resignation for any reason, death or disability (within the
meaning of Section 22(e) of the Code).

If you are not entitled to a Gross-Up Payment and any payment or benefit you
would receive from the Company or otherwise pursuant to the acquisition of the
Company by Parent (“Payment”) would (i) constitute a “parachute payment” within
the meaning of Section 280G of the Code, and (ii) but for this sentence, be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then such Payment shall be equal to the Reduced Amount. The “Reduced
Amount” shall be either (x) the largest portion of the Payment that would result
in no portion of the Payment being subject to the Excise Tax or (y) the largest
portion, up to and including the total, of the Payment, whichever amount, after
taking into account all applicable federal, state and local employment taxes,
income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate), results in your receipt, on an after-tax basis, of the greater
economic benefit notwithstanding that all or some portion of the Payment may be
subject to the Excise Tax. If a reduction in payments or benefits constituting
“parachute payments” is necessary so that the Payment equals the Reduced Amount,
reduction shall occur in the following order: (1) reduction of cash payments;
(2) cancellation of accelerated vesting of equity awards other than stock
options; (3) cancellation of accelerated vesting of stock options; and
(4) reduction of other benefits payable to you.

If you are not entitled to a Gross-Up Payment and it is subsequently determined
by the U.S. Internal Revenue Service that some portion of the Reduced Amount as
determined pursuant to clause (x) in the preceding paragraph is subject to the
Excise Tax, you agree to promptly return to the Company a sufficient amount of
the Payment so that no portion of the Reduced Amount is subject to the Excise
Tax. For the avoidance of doubt, if the Reduced Amount is determined pursuant to
clause (y) in the preceding paragraph, you will have no obligation to return any
portion of the Payment pursuant to the preceding sentence.

For the avoidance of doubt, the benefits provided by this letter agreement shall
not be in lieu of or in any way amend any rights to base salary, severance or
other benefits under your employment agreement or change in control severance
agreement with the Company. You hereby reaffirm your commitment to remain in
compliance with the Employee Invention Assignment and Confidentiality Agreement
entered into between you and the Company (the “Confidentiality Agreement”). You
acknowledge and agree that the benefits described in this letter agreement are
subject to all of the terms and conditions set forth above, including your
agreement to remain in compliance with the Confidentiality Agreement and that if
you fail to do so, any right you may have to receive the bonuses and other
benefits described in this letter will be forfeited. Please indicate your
acceptance of and agreement to, the terms and conditions of this letter
agreement by signing and returning a copy of this letter agreement to Justin
Ford.

Yours sincerely,

Julie Anne Smith

President and CEO

Raptor Pharmaceutical Corp.

 

3



--------------------------------------------------------------------------------

Acknowledged, agreed and accepted:

 

/s/ David A. Happel

David A. Happel Date:   10/13/16

 

4



--------------------------------------------------------------------------------

APPENDIX

“Cause” means (i) your commission of a felony or other crime involving moral
turpitude; (ii) any willful act or acts of dishonesty, embezzlement or fraud you
undertake that are intended to result in substantial gain or personal enrichment
for you, your family or any third party at the expense of the Company or
Horizon; (iii) your commission of any willful act of gross misconduct which is
materially and demonstrably injurious to the Company or Horizon; (iv) your
material breach of the letter agreement to which this Appendix is attached, your
employment, severance or other similar written agreement with the Company or the
Confidentiality Agreement, (v) your unauthorized use or disclosure of any
proprietary information or trade secrets of the Company, Horizon or any other
party that you owe an obligation of nondisclosure as a result of your
relationship with the Company; and/or (vi) your gross negligence or willful
failure to substantially perform your Responsibilities to the Company or willful
and deliberate violation of a material Company policy. For the avoidance of
doubt, the termination of your employment as a result of your death or your
inability to perform the essential functions of your job due to permanent
disability (within the meaning of Section 22(e) of the Internal Revenue Code of
1986, as amended) will not be deemed to constitute a termination without Cause.

 



--------------------------------------------------------------------------------

EXHIBIT A

2016 BONUS PERFORMANCE CRITERIA

Target 2016 Bonus Amount: $156,975

Horizon will determine the level of attainment of the corporate goals and your
individual performance level and applicable amount of 2016 bonus payments in
accordance with the following criteria, which are set forth in Raptor’s proxy
statement and are consistent with the Raptor Compensation Committee’s stated
policy and historical practice:

 

  •   After evaluation of performance, achievement scores may be awarded which
recognize partial performance of a goal or recognize additional score points for
exceptional performance due to unanticipated challenges or superior performance.

 

  •   Awards can vary to up to 125% of the target percentage based on assessment
of achievement above the targeted levels, of meaningful additional goals or
sustained superior performance in the conduct of duties and responsibilities in
the employee’s position.

In determining your 2016 bonus award, corporate goals are weighted at 80% and
your individual 2016 performance is weighted at 20%.

The corporate goals established for the 2016 bonus program are:

 

    Weight        2016 Corporate Goals    

    30%

   Achieve WW net sales revenue of $120M    

    15%

   Launch QUINSAIR in Europe by 1st half of 2016    

    20%

   Acceptance of QUINSAIR NDA for CF in the U.S.    

    15%

   End 2016 with sufficient cash to provide planned funded runway through June
30, 2018    

    20%

  

Advance pipeline by achieving certain internal and external development.

a) 10% First patient dosed for MP-376 P2 in BE;

b) 10% Generate data from clinical and/or non-clinical studies to inform dose
selection, advance discussions with FDA and EMA regarding the full development
plan including the pivotal Phase 3 HD study and make substantial progress to
partner or out-license the RP-103 HD program.

The individual goals established for the 2016 bonus program are:

 

    Weight        2016 Individual Goals    

    35%

   […***…]    

    20%

   […***…]    

    25%

   […***…]

 

***Confidential Treatment Requested

6



--------------------------------------------------------------------------------

   

    10%

   […***…]    

    5%

   […***…]    

    5%

   […***…]

Horizon’s determination of your 2016 bonus award will be final and binding on
you and all other parties. Regardless of performance levels, in no event are you
eligible to be awarded more than your Target 2016 Bonus Amount.

 

***Confidential Treatment Requested

7